Name: Commission Implementing Regulation (EU) NoÃ 144/2013 of 19Ã February 2013 amending Regulation (EC) NoÃ 606/2009 as regards certain oenological practices and the applicable restrictions and Regulation (EC) NoÃ 436/2009 as regards the registering of these practices in the documents accompanying consignments of wine products and the wine sector registers to be kept
 Type: Implementing Regulation
 Subject Matter: Europe;  food technology;  agricultural policy;  marketing;  beverages and sugar
 Date Published: nan

 20.2.2013 EN Official Journal of the European Union L 47/56 COMMISSION IMPLEMENTING REGULATION (EU) No 144/2013 of 19 February 2013 amending Regulation (EC) No 606/2009 as regards certain oenological practices and the applicable restrictions and Regulation (EC) No 436/2009 as regards the registering of these practices in the documents accompanying consignments of wine products and the wine sector registers to be kept THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular the third and fourth paragraphs of Article 121, Article 185a, Article 185c(3) and Article 192, in conjunction with Article 4 thereof, Whereas: (1) In accordance with Article 3 of Commission Regulation (EC) No 606/2009 of 10 July 2009 laying down certain detailed rules for implementing Council Regulation (EC) No 479/2008 as regards the categories of grapevine products, oenological practices and the applicable restrictions (2), authorised oenological practices are laid down in Annex I to that Regulation. The International Organisation of Vine and Wine (OIV) has amended the conditions of use of certain oenological practices already authorised in the European Union. In order to provide EU producers with the same possibilities as those available to third-country producers, the conditions of use of these oenological practices should be amended in the EU on the basis of the conditions of use defined by the OIV. (2) The OIV has adopted new oenological practices. In order to provide EU producers with the new possibilities available to third-country producers, these new oenological practices should be authorised in the EU under the conditions of use defined by the OIV. (3) Appendix 10 to Annex I A to Regulation (EC) No 606/2009 contains requirements for the partial dealcoholisation of wine. The concept of partial dealcoholisation of wine has been replaced at the OIV by that of the correction of the alcohol content of wine. The text of the Appendix should therefore be amended. The Appendix also stipulates that Member States may provide that the partial dealcoholisation of wine be subject to notification to the competent authorities. In order to ensure efficient controls it should be specified that this is an advance notification before the implementation in practice of the dealcoholisation treatment. (4) Wines from Italy of the type aleatico which have the right to the protected designation of origin Pergola and to the traditional expression passito, and wines from Hungary with a protected designation of origin or protected geographical indication and having the right to the expression jÃ ©gbor have a very high sugar content and are produced in small quantities. In order to ensure the preservation of these wines, Italy and Hungary have requested a derogation from the maximum limit on sulphur dioxide content. Maximum limits on sulphur dioxide content of 350 mg/l for the Italian wines and 400 mg/l for the Hungarian wines should be authorised. (5) Carbon dioxide not originating from alcoholic fermentation of the cuvÃ ©e may be present in sparkling wines as a result of gaseous exchanges taking place when carbon dioxide is used for transfer by counter-pressure. These gaseous exchanges do not increase the carbon dioxide pressure and therefore should not lead to the conclusion that these products have been aerated. It should be clarified that only gaseous exchanges with carbon dioxide from alcoholic fermentation of the cuvÃ ©e which are inevitable as a result of transfer by counter-pressure must be accepted. (6) In accordance with Article 120g of Regulation (EC) No 1234/2007, Annex IV to Regulation (EC) No 606/2009 provides for certain methods of analysis enabling the establishment of the composition of products in the wine sector and rules enabling it to be established whether these products have been subject to treatment in breach of authorised oenological practices, in the absence of methods or rules recommended and published by the OIV. The OIV has adopted certain specific methods to analyse grape sugar (rectified concentrated grape must). The corresponding methods currently included in Annex IV to Regulation (EC) No 606/2009 should be deleted. (7) Certain oenological practices are particularly exposed to the risk of fraudulent use and must be indicated in the registers and accompanying documents in accordance with Commission Regulation (EC) No 436/2009 of 26 May 2009 laying down detailed rules for the application of Council Regulation (EC) No 479/2008 as regards the vineyard register, compulsory declarations and the gathering of information to monitor the wine market, the documents accompanying consignments of wine products and the wine sector registers to be kept (3). Requirements relating to practices such as correcting the alcohol content of wines, acidification treatment by cation exchanger and electro-membrane treatment specify that these practices should be entered in the registers referred to above. The rules regarding the registration provided for in Regulation (EC) No 436/2009 should be amended to take into account the amendments made to Regulation (EC) No 606/2009 by this Regulation. (8) Regulations (EC) No 606/2009 and (EC) No 436/2009 should therefore be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Regulatory Committee established by Article 195(3) of Regulation (EC) No 1234/2007 and the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Regulation (EC) No 606/2009 Regulation (EC) No 606/2009 is amended as follows: (1) Annex I A is amended in accordance with the text in Annex I to this Regulation; (2) Annex I B is amended in accordance with the text in Annex II to this Regulation; (3) Annex II is amended in accordance with the text in Annex III to this Regulation; (4) Annex IV is amended in accordance with the text in Annex IV to this Regulation. Article 2 Amendment of Regulation (EC) No 436/2009 Regulation (EC) No 436/2009 is amended as follows: (1) Article 41(1) is amended as follows: (a) point (p) is replaced by the following: (p) treatment by electrodialysis or by cation exchanger to ensure the tartaric stabilisation of the wine or acidification by cation exchanger treatment;; (b) point (s) is replaced by the following: (s) correction of the alcohol content of wine;; (c) the following point (v) is added: (v) acidification or deacidification by electro-membrane treatment.; (2) Annex VI is amended in accordance with the text shown in Annex V to this Regulation. Article 3 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 193, 24.7.2009, p. 1. (3) OJ L 128, 27.5.2009, p. 15. ANNEX I Annex I A to Regulation (EC) No 606/2009 is amended as follows: (1) the table is amended as follows: (a) in row 10: (i) in column 1, the following indent is added:  yeast protein extracts.; (ii) in column 3, the following text is added: For the treatment of musts of white wines and rosÃ © wines the limit on the use of yeast protein extracts shall be 30 g/hl, and for the treatment of red wines it shall be 60 g/hl; (b) in row 40, the oenological practice in column 1 is replaced by the following text: Correction of the alcohol content of wine; (c) the following rows are inserted: 48 Acidification by treatment with cation exchangers Conditions and limits laid down in points C and D of Annex XVa to Regulation (EC) No 1234/2007 and Articles 11 and 13 of this Regulation. Under the conditions set out in Appendix 15. 49 Reduction in sugar content of musts through membrane coupling For the products defined in point 10 of Annex XIb to Regulation (EC) No 1234/2007, under the conditions stipulated in Appendix 16. 50 Deacidification by electromembrane treatment Conditions and limits laid down in points C and D of Annex XVa to Regulation (EC) No 1234/2007 and Articles 11 and 13 of this Regulation. Under the conditions set out in Appendix 17. (2) Appendix 10 is replaced by the following: Appendix 10 Requirements for treatment to correct the alcohol content of wines The aim of treatment to correct alcohol content ( the treatment ) is to reduce excessive levels of ethanol in wine in order to improve the balance of flavour. Requirements: (1) The objectives may be achieved by separation techniques applied separately or in combination. (2) The wines treated must have no organoleptic faults and must be suitable for direct human consumption. (3) Elimination of alcohol from the wine may not be carried out if one of the enrichment operations laid down in Annex XVa to Regulation (EC) No 1234/2007 has been applied to one of the wine products used in the preparation of the wine in question. (4) The alcohol content may be reduced by a maximum of 20 % and the total alcoholic strength by volume of the final product must comply with that defined in subparagraph (a) of the second paragraph of point 1 of Annex XIb to Regulation (EC) No 1234/2007. (5) The treatment is to be carried out under the responsibility of an oenologist or qualified technician. (6) The treatment must be recorded in the register referred to in Article 185c(2) of Regulation (EC) No 1234/2007. (7) The Member States may require this treatment to be notified in advance to the competent authorities.; (3) in Appendix 14 the third and fourth indents are replaced by the following:  The treatment is to be carried out under the responsibility of an oenologist or qualified technician. The treatment must be recorded in the register referred to in Article 185c(2) of Regulation (EC) No 1234/2007.  The membranes used must comply with the requirements of Regulation (EC) No 1935/2004 and Commission Regulation (EU) No 10/2011 (1) and with the national provisions adopted for the implementation thereof. They must comply with the requirements of the International Oenological Codex published by the OIV. (4) the following Appendices 15, 16 and 17 are added: Appendix 15 Requirements for acidification by treatment with cation exchangers The aim of treatment with cation exchangers ( the treatment ) is to increase the titratable acidity and actual acidity (reduction in pH) by partial physical extraction of cations using a cation exchanger. Requirements: (1) The treatment is to be carried out using cation exchange resins regenerated in the acid cycle. (2) The treatment must be limited to the elimination of excess cations. (3) To avoid the production of fractions of must or of wine, the treatment is to be performed continuously, with in-line incorporation of the treated products into the original products. (4) As an alternative, the resin could be directly incorporated into the tank, in the quantity required, then separated by any appropriate technical method. (5) All the operations are to be carried out under the responsibility of an oenologist or qualified technician. (6) The treatment must be recorded in the register referred to in Article 185c(2) of Regulation (EC) No 1234/2007. (7) The cationic resins used must comply with the requirements of Regulation (EC) No 1935/2004, EU and national provisions adopted thereunder and the analytical requirements laid down in Appendix 4 to this Annex. Their use must not excessively modify the physico-chemical composition or the organoleptic characteristics of the must or wine and must comply with the limits set out in point 3 of the International Oenological Codex monograph Cation-exchange resins  published by the OIV. Appendix 16 Requirements for treatment to reduce the sugar content of musts by membrane coupling The aim of treatment to reduce sugar content ( the treatment ) is to remove sugar from a must by membrane coupling linking microfiltration or ultrafiltration to nanofiltration or reverse osmosis. Requirements: (1) The treatment induces a reduction in volume as a function of the quantity of the sugar content of the sugar solution removed from the initial must. (2) The processes must allow the content of must constituents other than the sugars to be preserved. (3) The reduction in sugar content of musts excludes the correction of the alcohol content of wines which are derived from them. (4) The treatment must not be used in conjunction with one of the enrichment operations provided for in Annex XVa to Regulation (EC) No 1234/2007. (5) The treatment is carried out on a volume of must determined as a function of the sugar content reduction objective being sought. (6) The objective of the first stage is to render the must suitable for the second stage of concentration and to preserve the macromolecules greater in size than the membranes cut-off threshold. This stage may be carried out by ultrafiltration. (7) The permeate obtained during the first stage of treatment is then concentrated by nanofiltration or by reverse osmosis. The original water and the organic acids not retained by nanofiltration in particular may be reintroduced in the treated must. (8) The treatment must be carried out under the responsibility of an oenologist or qualified technician. (9) The membranes used must comply with the requirements of Regulation (EC) No 1935/2004 and Regulation (EU) No 10/2011 and with the national provisions adopted for the implementation thereof. They must comply with the requirements of the International Oenological Codex published by the OIV. Appendix 17 Requirements for deacidification by electro-membrane treatment Electro-membrane treatment ( the treatment ) is a physical method for ionic must or wine extraction under the action of an electric field using anion-permeable membranes and bipolar membranes. Using anion-permeable membranes and bipolar membranes allows the reduction in titration acidity and actual acidity (increase in pH) to be controlled. Requirements: (1) The anionic membranes must be arranged so as to allow only the extraction of anions and in particular of organic acids of must and wine. (2) The bipolar membranes must be impermeable to the anions and cations of must and wine. (3) The wine obtained from must or the acidified wine by this treatment must contain at least 1 g.l-1 of tartaric acid. (4) Deacidification by membrane and acidification are mutually exclusive. (5) The process is to be carried out under the responsibility of an oenologist or qualified technician. (6) The treatment must be recorded in the register referred to in Article 185c(2) of Regulation (EC) No 1234/2007. (7) The membranes used must comply with the requirements of Regulation (EC) No 1935/2004 and Regulation (EU) No 10/2011 and with the national provisions adopted for the implementation thereof. They must comply with the requirements of the International Oenological Codex published by the OIV. . (1) OJ L 12, 15.1.2011, p. 1.; ANNEX II In Annex I B to Regulation (EC) No 606/2009, point 2 of Part A is amended as follows: (1) in point (d), the following indent is added:  wines from Italy of the aleatico  type entitled to the protected designation of origin Pergola  and the traditional expression passito ;; (2) in point (e), the sixth indent is replaced by the following:  wines from Hungary entitled to a protected designation of origin and described in accordance with Hungarian provisions as Tokaji mÃ ¡slÃ ¡s , Tokaji fordÃ ­tÃ ¡s , Tokaji aszÃ ºeszencia , Tokaji eszencia , Tokaji aszÃ º  or TÃ ¶ppedt szÃ lÃ bÃ l kÃ ©szÃ ¼lt bor  or JÃ ©gbor ,. ANNEX III The third paragraph of point 10 of Part A of Annex II to Regulation (EC) No 606/2009 is replaced by the following: The use of carbon dioxide in the case of the process of transfer by counter-pressure is authorised under supervision and on condition that the inevitable gaseous exchanges with the carbon dioxide from the alcoholic fermentation of the cuvÃ ©e do not increase the pressure of carbon dioxide contained in sparkling wines. ANNEX IV In Annex IV to Regulation (EC) No 606/2009, points (a) to (e) of Part B are deleted. ANNEX V Figure 11 of point 1.4(b) of Part B of Annex VI to Regulation (EC) No 436/2009 is replaced by the following: 11: the alcohol content of the product has been corrected;.